Justice ERICKSON
dissenting:
In my view, a new trial is necessary because the First Amendment Establishment Clause tests announced in this opinion by the majority for the first time were not followed by the trial court. I agree with Justice Lohr’s analysis of the First Amendment and would join his dissent if he required that a new trial be granted. I agree with Justice Kirshbaum’s conclusion in his dissent that a new trial is required to properly determine the issues in accordance with the First Amendment standards set in this case.